          Case 1:20-cv-08924-CM Document 178 Filed 06/29/21 Page 1 of 4




                                                                                           June 29, 2021
The Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

By Electronic Filing.

        Re:     In re: New York City Policing During Summer 2020 Demonstrations,
                1:20-CV-8924 (CM) (GWG)
                This Letter Relates to All Cases

Dear Judge Gorenstein:

         I write on behalf of the Plaintiffs in these Consolidated Actions regarding Defendants’
failure to produce their clients and others for depositions. Plaintiffs sent a collection of deposition
notices on June 9, 2021 (attached as Exhibit A), prioritizing certain depositions based on the state
of Defendants’ document production and other practical, as well as strategic, considerations. Per
the Court’s rules, we have met and conferred on Defendants’ failures to produce their clients and
other NYPD witnesses for depositions several times, and after Defendants failed meet an obligation
they set for themselves (to provide a proposed deposition schedule in roughly the order Plaintiffs
had noticed them by Friday, June 25, so that Defendants’ depositions could start Thursday July 1.

        Yesterday (Monday, June 28) at around noon, we asked for a final meet and confer.
Defendants then provided only a single name, of a deponent Defendants are well aware Plaintiffs
require further documents to depose — and promised further updates Monday evening (which
never came), while stating they were unavailable to meet and confer. Defendants have not
responded to our further communications (including a request to meet and confer this morning).

         As the Court knows at this point, Defendants have this case woefully understaffed. While
Plaintiffs noticed depositions for June, Defendants’ position was that because they only have a single
attorney assigned to handle all depositions (Amy Robinson), they could not both defend and take
depositions at the same time. 1 The parties met and conferred on that issue in early June, and
Plaintiffs agreed not to press to take the Defendants’ depositions we had noticed to begin in June so

1 At the June 21 meet and confer, Dara Weiss confirmed that the sole reason for the scheduling issue here
was that Corporation Counsel does not have any other attorney assigned to take and defend depositions. As
a note, Defendants have had other attorneys cover a handful of depositions because of scheduling issues
caused when Defendants have needed to reschedule or failed to produce video footage in advance of the
deposition as the parties agreed.
          Case 1:20-cv-08924-CM Document 178 Filed 06/29/21 Page 2 of 4




long as we could agree on a schedule for those depositions in advance of, and commence those
depositions on, July 1. But in their response on Monday, June 28, Defendants asserted they were
somehow unable to handle the task of figuring out deponents’ schedules because “our whole team,
including the additional people we have had to add, and our client’s team, has now been consumed
with document collection/review.” In short, Defendants continue to fall back on their choice to
understaff this case — despite the Court’s strong suggestions that they should staff up instead.

         The parties met and conferred on Tuesday, June 22, 2021. 2 During that meet and confer,
Defendants’ counsel was clear that she had not then directly spoken to individual witnesses about
availability. And apparently the primary person who handles scheduling in these matters had been
out of the office for some time. We made it clear to Defendants’ counsel that we noticed certain
deponents to be deposed sooner than others – starting with lower-level officers involved in
individual incidents whose depositions we could begin to take with certain targeted documents.
Defendants ultimately committed in no uncertain terms to providing a (counter-)proposal for the
deposition schedule by Friday, June 25, 2021. They also committed to scheduling depositions in
“roughly” the order Plaintiffs noticed them — meaning the depositions Plaintiffs noticed for mid-
June would be the first on the calendar. Armed with that information on Friday, Plaintiffs’ counsel
were prepared to work over the weekend to determine if Defendants’ counter-proposed schedule
was workable and to prepare for the depositions. But no schedule came. Plaintiffs asked for a meet
and confer about this failure yesterday morning, on June 28, and, rather than providing the counter-
proposed schedule, Defendants offered up only a single name — Legal Bureau Assistant Counsel
Carrie Talansky — whose deposition Plaintiffs had scheduled for July 20 on a schedule that was
supposed to begin in mid-June. In other words, Defendants offered up a witness with respect to
whom they have not made disclosures, whom Plaintiffs had proposed deposing only after several
more rounds of document production by Defendants, and following almost six weeks of other
Defendants’, NYPD members’, and other City officials’ depositions. After Defendants’ counsel
failed to keep her promise to provide further updates about scheduling the noticed depositions
yesterday evening, we wrote asking that they provide an alternative date for the Talansky deposition
later in July, explaining why, and renewed our request to meet and confer regarding these issues.
Defendants’ counsel have not responded.

        At this point, Defendants’ continued recalcitrance is causing serious prejudice: Although we
had expected to begin certain depositions in mid-June, as noticed, we do not even have the basic
information necessary to begin scheduling for and preparing to take any Defendant’s or NYPD
witness’s deposition. Plaintiffs had planned to at least have last weekend to prepare for individual
depositions, but Defendants have consumed that time without any explanation, and Plaintiffs
continue to have to follow up endlessly to get the kind of basic information that is always necessary
for parties to try to work issues like these out without seeking intervention from the Court. Even
faced with Plaintiffs coming to the Court on this issue, Defendants made a profoundly unserious
proposal — and missed yet more targets they set for themselves. So some remedy is required.


2In attendance at that meeting were Andrew Stoll, Rob Rickner, Swati Prakash, Greg Morril, Jennvine Wong,
JP Perry, Doug Lieb, Lillian Marquez, Stephanie Panousieris, and me (Remy Green) for Plaintiffs, and Dara
Weiss for Defendants, and the meeting lasted for approximately 45 minutes.

                                                                                             Page 2 of 4
          Case 1:20-cv-08924-CM Document 178 Filed 06/29/21 Page 3 of 4




        Plaintiffs ask that the Court approach this in three ways:

First, we ask that the Court so-order the schedule below for the noticed depositions that have not
taken place, along with those already calendared for the same weeks. 3

Second, there are a number of depositions Plaintiffs have noticed without names — for example,
some officers are unknown to Plaintiffs except by the helmet number they are wearing in video
footage; other notices have been given based on role (and Defendants have agreed these notices are
sufficient during meet and confers). On these, Plaintiffs ask the Court to direct Defendants to
provide the full names, Tax Registration Numbers, and ranks of any such deponents within 24 hours
of the order requested above (for all currently noticed depositions), and to provide the same
information within one week of future depositions being noticed.

Third and finally, Plaintiffs ask the Court to direct Defendants to confirm, within five days, what
scheduling conflicts they have for the remainder of the schedule.

        We thank the Court for its continued time and attention on this matter.


                                                          Respectfully submitted,

                                                               /s/
                                                          _________________
                                                          J. Remy Green
                                                               Honorific/Pronouns: Mx., they/their/them
                                                          COHEN&GREEN P.L.L.C.
                                                          Attorneys for Sow Plaintiffs, on behalf of all Plaintiffs
                                                          1639 Centre St., Suite 216
                                                          Ridgewood, New York 11385

Enclosure

cc:
All relevant parties by electronic filing.




3There are a small handful of depositions from the June deposition set that have not fit on the proposed
schedule, and Plaintiffs will propose alternate dates for those separately.

                                                                                                     Page 3 of 4
        Case 1:20-cv-08924-CM Document 178 Filed 06/29/21 Page 4 of 4




                                Early July Deposition Schedule


Deponent                                             Date            Time        Deposing Party
Police Officer Alfredo Jeff                          July 7, 2021    9:30 am     Sierra
First Name Unknown Mansharamani, ID No.              July 7, 2021    1:30 pm     Sow
941065
Sgt. Michael Cozier                                  July 8, 2021    9:30 am     People
Police Officer Kevin Agro. Shield No. 8054           July 8, 2021    9:30 am     Sow
Police Officer Debora Matias                         July 8, 2021    1:30 pm     Sierra
Police Officer Katarina Pjetri                       July 9, 2021    9:30 am     Sow
Shield No. 19806.
Police Officer Andre Jeanpierre                      July 9, 2021    9:30 am     Sierra
Sgt. Majer Saleh                                     July 9, 2021    1:30 pm     People
Incident Commander – January 18, 2021 (Protest       July 12, 2021   9:30 am     People
No. 83, Barclays Center Brooklyn to City Hall Park
Manhattan)
Sgt. Patrick Quigley                                 July 12, 2021   1:30 pm     People
Police Officer Ismael Hernandez Carpio               July 12, 2021   9:30 am     Wood
Incident Commander – November 4, 2020 (Protest       July 13, 2021   9:30 am     People
No. 77, Washington Square Park)
The NYPD Member of the Service wearing Helmet        July 13, 2021   1:30 pm     Wood
# 173 in Mott Haven on June 4, 2020
Det. Damian Rivera                                   July 13, 2021   9:30 am     Payne
Matthew Tarangelo                                    July 13, 2021   1:30 pm     Payne
Incident Commander – Nov. 4, 2020 (Protest No. 7,    July 14, 2021   9:30 am     People
Central Park to Union Square)
Lt. Michael Butler                                   July 14, 2021   9:30 am     Payne, People
Police Officer Thomas Mosher                         July 14, 2021   1:30 pm     Wood
Former Chief of Training Theresa Shortell            July 15, 2021   9:30 am     All cases
Dep. Inspector Craig Edelman                         July 15, 2021   1:30        People
                                                                     p.m.
Patrol Borough Commander (Manhattan South)           July 16, 2021   9:30 a.m.   All cases
Assistant Chief Stephen J. Hughes
Captain Vitaly Zelikov                               July 16, 2021   9:30 am     People
Police Officer Umid Karimov                          July 16, 2021   1:30 pm     Sierra




                                                                                          Page 4 of 4
